Citation Nr: 0521675	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
toxemia.

2.  Entitlement to service connection for a disability 
manifested by swollen legs, to include bilateral lipoma of 
the legs.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1983 to September 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in May 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The veteran also perfected an appeal of the issue of 
entitlement to service connection for hypertension.  A March 
2005 rating decision granted service connection for 
hypertension with a noncompensable evaluation, effective May 
26, 2000, and a 10 percent evaluation, effective June 1, 
2004.  The rating decision and the March 2004 RO letter, 
which informed the veteran of the decision, informed the 
veteran that the allowance was deemed a complete grant of the 
benefit sought.  Thus, that issue is no longer before the 
Board and will not be a part of or discussed in this 
decision.

During the initial review of this appeal, in October 2003, 
the Board remanded the case to the RO for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The claim file reflects no 
record of the April 2005 supplemental statement of the case 
having been returned as undelivered or of a response to it by 
the veteran.



FINDINGS OF FACT

1.  The evidence of record reflects no findings or diagnosis 
of any residual associated with in-service acute toxemia or 
any underlying disorder or disease associated with swelling 
of the legs or bilateral lipomas.

2.  The evidence of record does not show toxemia residuals to 
have been caused or made worse by military service.

3.  The evidence of record does not show a disability 
manifested by swollen legs, to include bilateral lipoma of 
the legs, to have been caused or made worse by military 
service.


CONCLUSIONS OF LAW

1.  Residuals of toxemia residuals not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A disability manifested by swollen legs, to include 
bilateral lipoma of the legs, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed her claim in 2000.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
mandated an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

VCAA duty to notify

The VCAA upon receipt of a substantially complete application 
for benefits, imposes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.   Although the RO received the veteran's 
claim prior to the enactment of the VCAA, a VCAA notice 
letter was provided prior to the initial adverse 
adjudication.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004).

In a letter dated in March 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would arrange for an 
appropriate examination, obtain any VA and other federal 
records related to her claim, and any private treatment 
records she identified as related to her claim, provided she 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on her behalf.  The RO 
informed the veteran that her service medical records had 
been obtained, and that she should tell the RO of any 
additional information or evidence related to her claim that 
she desired obtained, which the Board construes as reasonably 
informing her to submit any evidence in his possession.  The 
Veteran also was given VCAA notice during a telephone contact 
in April 2001 and in a subsequent April 2004 RO letter while 
the case was on remand.

The Board finds that the letter and subsequent notices meet 
the notice-content requirements of the VCAA.  38 U.S.C.A. 
§§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); VA O.G.C. 
Prec. Op. No. 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
arranged for appropriate examinations.  The Board notes that 
the veteran asserts that the June 2001 VA examination was 
inadequate, as the examiner only looked at her legs, poked 
them once, rather than examining them, and that the report 
reflects that the examiner noted that her service medical 
records were not available for review.  Other than this 
assertion, the veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that was not been acted on.

The Board finds that, in light of the state of the evidence, 
as set forth later in the decision, there is no basis on 
which to find the June 2001 examination inadequate.  The 
examiner did observe the veteran, and he rendered a diagnosis 
based on the examination and the history provided by her.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of her claim,  38 C.F.R. § 3.159(c), and that she 
has received proper VA process.

Factual background

The veteran filed her claim in May 2000.  An August 2001 
rating decision denied the claim.  The veteran asserts that 
while pregnant in service she was diagnosed with toxemia and 
placed on bed rest due to pregnancy induced hypertension.  
While on bed rest, she asserts, she developed swelling in her 
legs which persists to date.  The veteran maintains that the 
swelling is related to her hypertension and toxemia that she 
developed during her pregnancy.

The service medical records reflect that, in April 1983, the 
veteran presented with complaints of swelling in her right 
knee and right ankle, and calf pain of two days duration.  
None of her symptoms prevented weight bearing.  Not all of 
the examiner's writing is legible, but examination revealed 
tenderness over the right anterior compartment and some type 
discoloration.  The assessments were anterior compartment 
soreness and some type synovitis.  She was discharged to duty 
and instructed to stretch.  In December 1983, the veteran 
presented for follow-up for low back pain.  She also 
complained of swelling in her hands, legs, and feet since 
having been prescribed Inderol, 20 mg twice daily.  The 
examiner recommended 
A decrease in the Inderol dosage to 10 mg three times a day 
to address the swelling in her hands and feet.

A September 1985 Narrative Summary reflects that, after being 
diagnosed with an intrauterine pregnancy, the veteran was 
hospitalized in early August 1985 with increasing blood 
pressure at 37.5 weeks.  Her review of systems was deemed 
non-contributory.  Physical examination was unremarkable.  
She was admitted because her pregnancy induced hypertension 
was not stable with bed rest at home.  On the 24th day of 
hospitalization, she was deemed stable and discharged with a 
diagnosis of term intrauterine pregnancy with pregnancy 
induced hypertension, stable with bed rest.  She was not 
prescribed any medications.  The summary reflects no mention 
of any swelling of her legs or other joints or of toxemia.

In September 1985, the veteran reported that she had noted 
decreased fetal activity.  A non-stress test was nonreactive 
and the oxytocin challenge test was positive.  The providers 
devised a plan to deliver the fetus by cervical c-section.  
Physical examination revealed the veteran's extremities to be 
without cyanosis or clubbing.  There was trace edema.  At the 
time of surgery, multiple posterior uterine wall adhesions 
were noted, and they tore when the uterus was placed outside 
the abdominal cavity.  She developed a fever four days after 
the fever, and cultures from the endometrial cavity grew 
proteus mirabilis.  She was started on an anti-biotic for 72 
hours, and the fever resolved.  Her discharge diagnoses were, 
intrauterine pregnancy at term, positive oxytocin challenge 
test, and post-partum endometriatis.

The veteran's July 1986 Report Of Medical History For 
Separation reflects that she reported a history of swollen or 
painful joints.  The examiner noted that she attributed it to 
an illegible item which occurred during her pregnancy, and 
the veteran related that it improved with calcium pills.  The 
July 1986 Report Of Medical Examination For Separation 
reflects that the veteran's lower extremities were assessed 
as normal.

A July 1991 private prenatal record reflects that the veteran 
provided a history of toxemia and that she was hospitalized 
for a month, and the child was born by c-section.

The June 2001 VA examination report reflects that the 
examiner was mistaken as to the number of the veteran's 
pregnancies and that he erroneously recorded that her 
deliveries were vaginal.  The report reflects that the 
veteran related that she weighed 160 pounds, but the scale 
indicated 254 pounds and her height was 5-feet, 5-inches.  
The examiner described the swelling of the legs which 
concerned the veteran the most as 2 symmetrical subcutaneous 
lipomas, each measuring 7 cm in circumference, and each lying 
over the upper end of the tibia, some 3 inches, more or less, 
below the knee joint.  The examiner noted that the veteran 
referred to them as the swelling which occurred during her 
pregnancy when she had toxemia in service.  The examiner 
observed that the lipomas were classical typical symmetrical 
lipomas, which are often seen in the extremities of people 
who are obese.  The examiner's impressions included obesity 
and symmetrical 7 cm-circumference lipomas on each leg.

The veteran's written submissions relate how the swelling in 
her legs has persisted since her pregnancy, and that she 
experienced soreness and pain to the point that she cannot 
tolerate drives of four hours or longer or prolonged 
standing.  A statement from her pastor relates his history of 
having observed her swollen legs.  She disputes the 
examiner's 2001 observation that the lipomas are associated 
with her obesity.  At the Travel Board, the veteran related 
how the area around her knees persisted after her pregnancy 
and developed to the point where she described it to date.  
She also provided photographs taken while she was in active 
service on all of which but one she circled her knees which, 
in her estimation, showed her knees in a swollen state.  The 
veteran waived initial RO consideration of these photographs.

Applicable law and regulation

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be evidence of an underlying disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").


Analysis

The evidence of record does not show the veteran to manifest 
an underlying disorder or disease which is related to any in-
service event.  While the veteran clearly manifests the 
lipomas, which she refers to as swelling, they are not 
diagnosed as a disorder or disease, nor did the examiner 
associate them with any event in service.  Instead, the 
examiner opined that they are attributable to the veteran's 
weight.  The Board further notes that the instances of 
swelling of the veteran's hands and feet noted in the service 
medical records were attributed to medication she was 
prescribed at the time, and thus was an acute and transitory 
event.  The Board further notes that, when hospitalized for 
her c-section, examination revealed only trace of edema.  The 
service medical records reflect no residuals from the 
infection she developed after her c-section.

The Board notes the veteran's assertions and insistence that 
the swelling in her legs has no connection with her weight 
but is related to her active service, but there is no showing 
that he has any medical training.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Thus, the Board finds that the 2001 VA examination report is 
not contradicted by the service medical records, and that the 
evidence preponderates against the veteran's claim.  
38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for residuals of toxemia is 
denied.

Entitlement to service connection for a disability manifested 
by swollen legs, to include bilateral lipoma of the legs, is 
denied.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


